Order entered April 12, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00265-CV

                               JOHN T. JENKINS, Appellant

                                              V.

          LINDSAY L. LAMBERT, CHERYL R. WORLEY, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-04402

                                          ORDER
       The Court has before it appellee Cheryl R. Worley’s April 1, 2013 motion to dismiss

appeal for lack of jurisdiction. The Court DENIES the motion at this time.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE